Title: From George Washington to John Hancock, 17 August 1777
From: Washington, George
To: Hancock, John

 

Head Quarters Camp at Cross Roads [Pa.]Aug. 17. 1777
Sir

Col. Portail for himself and in behalf of the Gentlemen with him has made different applications to me for horses and servants; and I have been in a manner under the necessity of furnishing them by way of loan till they can be otherwise provided. They expect these things to be found them at the public expence, and informs me that the matter is now before congress, whose determination they look for every moment. I have taken the liberty to mention this, because I should be glad, if any thing of the kind is intended, that it might be done as soon as convenient, or if it is not that they may be informed their expectations are not well-founded. This will put them upon providing for themselves, and prevent their repeating their applications to me on a subject, which I am not authorised to do any thing in. I have the honor to be With great Respect Sir Your most Obedt servant

Go: Washington

